DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/EP2017/053859 filed 21 February 2017. Acknowledgement is made of the Applicant’s claim of foreign priority to EP161576871 filed 26 February 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
Applicant's amendments and arguments filed 6 January 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 6 January 2022, it is noted that claim 1 has been amended. Support can be found in the specification at (pg 10, example 1). No new matter or claims have been added.

Status of the Claims
Claims 2-3 and 7-9 are pending.
Claims 2-3 and 7-9 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 7-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (US 2011/0052680) in view of Tamm et al. (Eur. J. Lipid Sci. Technol. 2015, 117, 1960-1970).
The Applicant claims, in claim 2, a coated particulate composition comprising coated particles (50-1000 micrometers) wherein the particle comprises 1) a preformed solid core beadlet comprising a PUFA (at least 15% by weight up to 50%) and 2) a surface coating layer covering the solid core, wherein the coating is a dried residue of an aqueous coating system which comprises a whey hydrolysate (at least 10% by weight). In claim 3, the core is present in 70-99.5% and the coating is 0.5-30%. In claim 7, the solid core beadlet comprises 40-50% of the at least one PUFA. Claim 8 is a process of preparing the coated composition comprising producing solid core beadlets, coating said cores with a coating system (by solution, dispersion, or slurry), and drying said particles/cores. Claim 9 is towards edible products comprising the composition of claim 2. The phrase in claim 2 reading “wherein the coating is a dried residue of an 
Hendrickson teaches an encapsulated material containing an oxidation-sensitive core covered by multiple layers wherein the barrier layer renders the core less susceptible to oxidative degradation (abstract) [0002, 0008]. More specifically, the system of Hendrickson is for packaging, storing, and delivery PUFAs [0005]. The system includes a core (10 nm-5 mm) surrounded by a continuous shell [0015]. The first shell layer may be additionally coated by one or more additional layers, for example a water-dispersible oxygen-barrier layer, hydrocolloid layer, lipophilic layer, a fiber/carbohydrate/protein (FCP) layer, or a combination thereof [0006, 0032]. The FCP, hydrocolloid, or phospholipid layers may comprise casein [0038]. The core may contain dispersed solid particles such as PUFA [0024-0025, 0028-0029] wherein the core particles are comprised of “at least about 5 wt.%” or “at least about 40 wt. %” of the encapsulated material (i.e. PUFA) [0031]. The ratio of core to shell layer can range from about 10:1 to about 1:10 [0047]. When using up to four layers, the core may represent from about 5-70% [0047]. The method for preparing the encapsulated material comprises forming the core particles by spray drying [0057], coating the particle [0084], and drying the particles [0045]. The encapsulated material of Hendrickson can be used in food products (claim 31).
Hendrickson does not teach the coating layer as comprising at least 10% of a protein hydrolysate.
-LG (whey hydrolysate), 14.5% fish oil, and 29.5% glucose syrup (pg 1962, sec. 2.4). It is unclear what the purpose of the glucose syrup is, so the Examiner is interpreting it as a carrier material. Thus, the emulsion comprises fish oil and glucose syrup in the core and the -LG (whey hydrolysate) as the encapsulating material (i.e. coating). The overall percentage of whey hydrolysate in the coating is then 100% since no other agents are identified.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Hendrickson does 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of core components including PUFAs from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” As such, it would have been prima facie obvious to prepare the core of Hendrickson that comprises at least about 40% solid PUFA and wherein the core (diameter ranging from 10 nm-5 mm) is coated in a ratio of 10:1 of core to coating. Hendrickson teaches coating their cores with multiple layers but does not teach coating prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). Here, the benefit to be realized by including the coating of Tamm, which is taught as being useful for encapsulating PUFA cores, is that the oxidation of the PUFA is suppressed and the emulsion is stabilized. Since core oxidation is a problem identified by Hendrickson, the skilled artisan would have found it obvious to look to Tamm to modify the coating on Hendrickson’s core. 
Regarding the term, “preformed,” the instant specification does not define said term. The Applicant points to Example 1 wherein a core/beadlet is spray coated with an aqueous protein hydrolysate solution to provide support for “preformed.” In Hendrickson, distinct cores are prepared by spray drying which can be further modified by adding an additional layer [0007]. As such, the cores of Hendrickson can be considered “preformed beadlets” based on the plain meaning thereof and the example in the instant specification. The resulting composition, and method of making, of claims 2-3 and 7-9 are therefore obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 6 January 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 4-7 of their remarks, that the combination of Hendrickson and Tamm does not render obvious the claimed invention. The Applicant argues that Tamm does not teach using whey hydrolysate as a coating solution to form a coating layer on the particle but rather uses it as an emulsifier to encapsulate fish oil. The Applicant argues that there is no suggestion that the whey protein hydrolysates have any beneficial effect if not in contact with the fish oil.
In response, it is reminded that Hendrickson teaches forming a solid core by way of an emulsification process wherein the core can be further coated with various coatings including protein layers comprising whey protein concentrate or isolate [0038]. Tamm teaches that hydrolyzed whey proteins stabilize PUFAs in emulsions, thus it would have been obvious to coat the PUFA core with a whey protein hydrolysate. In addition, it would have been obvious to include the whey protein hydrolysate as an emulsifier in the emulsion to impart the stabilizing properties. The resulting spray dried core is formed from a PUFA core with the emulsifier (whey protein hydrolysate) able to form a protective layer around the oil droplets (pg 1967, ¶1). Thus, it would have been obvious to form the coating around the droplets during formation of the emulsion and/or following formation of the core. In both cases, the whey protein hydrolysate will be in contact with the PUFA materials that make up the core since the coating is directly on top of the PUFA core, thus imparting stabilizing benefits.


In response, the inclusion of additional coating layers is not forbidden by the instant claims. The instant claims use “comprising” language therefore additional components, including additional coating layers are permitted. Moreover, the amount of layers in Hendrickson is optional and more than one layer is not required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613